              Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 1 of 16




 1                                                                            HON. THOMAS S. ZILLY

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7    PUGET SOUNDKEEPER ALLIANCE                      )
      and WASTE ACTION PROJECT,                       )
 8                                                    )        C20-284 TSZ
                       Plaintiffs,                    )
 9    v.                                              )
                                                      )        CONSENT DECREE
      ARDAGH GLASS INC.,                              )
10                                                    )
                       Defendant.                     )
11                                                    )
      ___________________________________
12
                                            I.      STIPULATIONS
13
            WHEREAS, Plaintiffs Puget Soundkeeper Alliance (“Soundkeeper”) and Waste Action
14
     Project (“WAP”) filed a complaint against Defendant Ardagh Glass, Inc. (“Ardagh”) alleging
15   violations of the Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq., relating to discharges of
16   stormwater associated with industrial activities and other pollutants from Ardagh’s facility,

17   located at 5801 E Marginal Way S, Seattle, Washington 98134 (the “Facility”) and seeking

18   declaratory and injunctive relief, civil penalties, and attorneys’ fees and costs.

            WHEREAS, Soundkeeper, WAP, and Ardagh all agree that settlement of these matters is
19
     in the best interest of the parties and the public, and that entry of this Consent Decree is the most
20
     appropriate means of resolving this action.
21
            WHEREAS, Soundkeeper, WAP, and Ardagh stipulate to the entry of this Consent
22   Decree without trial or adjudication of any issues of fact or law regarding Plaintiffs’ claims and
23   without any stipulations other than those expressly provided in this Consent Decree.


     CONSENT DECREE - 1                                                  Smith & Lowney, p.l.l.c.
     No. 2:20-cv-00284-TSZ                                                 2317 East John St.
                                                                       Seattle, Washington 98112
                                                                             (206) 860-2883
                Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 2 of 16




 1
            DATED this ___th day of July, 2021
 2
      NOSSAMAN LLP                                     SMITH & LOWNEY PLLC
 3

 4    By s/______________                              By s/Meredith A. Crafton
      Svend Brandt-Erichsen, WSBA No. 23923            Meredith A. Crafton, WSBA #46558
      Attorneys for Defendant                          Richard A. Smith, WSBA #21788
 5    Ardagh Glass, Inc.                               Attorneys for Plaintiffs
                                                       Puget Soundkeeper Alliance and
 6                                                     Waste Action Project

 7    ARDAGH GLASS INC.                                PUGET SOUNDKEEPER ALLIANCE
      By _____________________                         By
                                                       Sean Dixon
 8                                                     Executive Director
 9
                                                       WASTE ACTION PROJECT
10                                                     By
                                                       Greg Wingard
                                                       Executive Director
11
                                       II.     ORDER AND DECREE
12
            THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of Consent
13
     Decree and the foregoing Stipulations of the parties. Having considered the Stipulations and the
14
     promises set forth below, the Court hereby ORDERS, ADJUDGES, and DECREES as follows:
15
            1.      This Court has jurisdiction over the parties and subject matter of this action.
16
            2.      Each signatory for the parties certifies for that party that he or she is authorized to
17
     enter into the agreements set forth below.
18
            3.      This Consent Decree applies to and binds the parties and their successors and
19
     assigns.
20
            4.      This Consent Decree and any injunctive relief ordered within applies to the
21
     operation, oversight, or both by Ardagh of its Facility at 5801 E Marginal Way S, Seattle,
22
     Washington 98134 (the “Facility”), which is subject to National Pollutant Discharge Elimination
23


     CONSENT DECREE - 2                                                   Smith & Lowney, pllc
     C20-284 TSZ                                                           2317 East John St.
                                                                       Seattle, Washington 98112
                                                                             (206) 860-2883
              Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 3 of 16




 1   System Permit No. WAR001134 (the “General Permit”) and Major Discharge Authorization

 2   number 555-004 and 555-005 (the “Wastewater Authorization”) for wastewater discharges from

 3   Ardagh’s Facility.

 4          5.      This Consent Decree is a full and complete settlement and release of all the claims

 5   in the complaint, the sixty-day notice and all other claims known and unknown existing as of the

 6   date of entry of this Consent Decree that could be asserted under the Clean Water Act, 33 U.S.C.

 7   §§ 1251-1387, arising from operations of the Facility. These claims are released and dismissed

 8   with prejudice. Enforcement of this Consent Decree is Soundkeeper and WAP’s exclusive remedy

 9   for any violation of its terms.

10          6.      This Consent Decree is a settlement of disputed facts and law. It is not an admission

11   or adjudication regarding any allegations by Soundkeeper and WAP in this case or of any fact or

12   conclusion of law related to those allegations, nor evidence of any wrongdoing or misconduct on

13   the part of Ardagh.

14          7.      Ardagh agrees to the following terms and conditions in full and complete

15   satisfaction of all the claims covered by this decree:

16                  a.      Ardagh will comply fully with all conditions of its National Pollutant

17          Discharge Elimination System Permit No. WAR001134 and any successor, modified, or

18          replacement permit authorizing discharges of stormwater associated with industrial activity

19          from the Facility as well as Major Discharge Authorization number 555-004 and 555-005

20          any successor, modified, or replacement authorization for discharging wastewater from the

21          Facility.

22                  b.      For the duration of this Consent Decree, Ardagh shall, on a quarterly basis,

23          electronically forward to Soundkeeper copies of all communications to and/or from


     CONSENT DECREE - 3                                                 Smith & Lowney, pllc
     C20-284 TSZ                                                         2317 East John St.
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 4 of 16




 1        Ecology related to its General Permit or stormwater discharges from the Facility (including

 2        copies of documents submitted to Ecology electronically) as well as communications to

 3        and/or from King County related to its Wastewater Authorization.

 4               c.      Ardagh has installed and is operating the stormwater treatment system

 5        proposed in its May 15, 2020, Engineering Report, attached hereto as Attachment A

 6        (Phase 1). Ardagh has applied for construction permits to conduct the construction and

 7        install the treatment system proposed and selected in its June 29, 2020, Engineering Report,

 8        attached hereto as Attachment B (Phase 2). Ardagh will install and have operational the

 9        Phase 2 stormwater treatment system by no later than the Level 3 Deadline for completing

10        Phase 2 set for Ardagh by the Department of Ecology. Due to City of Seattle permitting

11        delays, Ardagh has applied to the Department of Ecology for an extension of the Level 3

12        Deadline to complete Phase 2 construction by June 30, 2022. Soundkeeper may provide

13        Ardagh with any comments and/or revisions to any updated Engineering Reports not later

14        than fourteen (14) days of receipt. Ardagh must consider comments and recommendations

15        submitted and either accept them and modify the report and implementation plan or justify

16        in writing any non-acceptance within fourteen (14) days. Disagreements shall be subject

17        to this Consent Decree’s dispute resolution provisions.          Within sixty (60) days of

18        completion of construction of each treatment system, Ardagh will update its stormwater

19        pollution prevention plan (“SWPPP”) to reflect the new structure and practices.

20               d.      Due to the delay in installation of the Phase 2 treatment system, beginning

21        immediately at execution of this Consent Decree, Ardagh will increase its visual

22        inspections of the facility to weekly until all treatment systems are installed and operations

23        to ensure adequate BMP implementation and effectiveness. As described in the SWPPP, if


     CONSENT DECREE - 4                                                Smith & Lowney, pllc
     C20-284 TSZ                                                        2317 East John St.
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 5 of 16




 1        a BMP is found to be inadequate or pollutant sources are not identified or accurately

 2        described in the SWPPP during a routine visual inspection, the SWPPP and BMP

 3        implementation will be updated accordingly. If track-out is observed at the facility during

 4        a visual inspection, including from either end of Strategic Materials’ operations, then

 5        sweeping must be implemented immediately.

 6               e.      Within thirty (30) days of entry of this Consent Decree, Ardagh will reassess

 7        its Source Assessment Report to identify potential operational and structural source control

 8        best management practices (BMPs) that can be implemented to prevent contact between

 9        pollutants and rainfall and runoff. This assessment will explicitly include additional source

10        control actions for Strategic Materials’ operations within the Facility.

11               f.      Within sixty (60) days of entry of this Consent Decree, Ardagh will submit

12        a BMP and Source Control assessment report (“Source Control Report”) to Soundkeeper

13        and WAP that lists all potential BMPs identified, their locations, those selected for

14        implementation, whether they already have been implemented, and if not the

15        implementation schedule, and an explanation and justification for why the remainder were

16        not selected. This Source Control Report must include specific recommendations for

17        reducing dust from Strategic Materials’ operations based on advice from a third-party air

18        pollution control expert. Strategic Materials’ third party air pollution expert is SCS

19        Engineers, Environmental Consultants and Contractors.              After Plaintiffs’ review,

20        Soundkeeper and WAP may provide comments to Ardagh within fourteen (14) days.

21        Ardagh must consider comments and recommendations submitted and either accept them

22        and modify the Source Control report and implementation plan or justify in writing any

23        non-acceptance within thirty (30) days. Disagreements shall be subject to this Consent


     CONSENT DECREE - 5                                                Smith & Lowney, pllc
     C20-284 TSZ                                                        2317 East John St.
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 6 of 16




 1        Decree’s dispute resolution provisions. Ardagh will implement the projects identified in

 2        the Source Control report in accordance with the implementation schedule provided therein

 3                g.      Beginning immediately at execution of this Consent Decree, Ardagh will

 4        increase sampling and analysis of stormwater runoff from each outfall for any treatment

 5        systems described in the Engineering Reports (Attachments A and B) that have already

 6        been installed (Phase 1) for parameters required in Tables 2, 3, and 6 of General Permit

 7        (turbidity, pH, oil sheen, copper, zinc, TSS, and petroleum hydrocarbons). Ardagh will

 8        collect at least one sample per month from each designated location (in accordance with

 9        General Permit Condition S4. General Sampling Requirements) if sufficient flow occurs.

10        Samples required by this paragraph must be collected with no less than five days between

11        them. If a rain event sufficient to cause a discharge from the outfall does not occur in each

12        month, Ardagh will sample and analyze the stormwater runoff from the first such rain event

13        which occurs. Ardagh will provide the sample results to Soundkeeper and WAP quarterly

14        for six quarters.

15                h.      Beginning immediately at execution of this Consent Decree, Ardagh will

16        increase sampling and analysis of stormwater runoff from each outfall at the facility that is

17        not treated by the Phase 1 treatment system for parameters required in Tables 2, 3, and 6

18        of General Permit (turbidity, pH, oil sheen, copper, zinc, TSS, and petroleum

19        hydrocarbons) and shall continue such sampling until the Phase 2 treatment system is

20        installed and is operational. Ardagh will collect at least one sample per month from each

21        outfall (in accordance with General Permit Condition S4. General Sampling Requirements)

22        if sufficient flow occurs. Samples required by this paragraph must be collected with no

23        less than five days between them. If a rain event sufficient to cause a discharge from the


     CONSENT DECREE - 6                                               Smith & Lowney, pllc
     C20-284 TSZ                                                       2317 East John St.
                                                                   Seattle, Washington 98112
                                                                         (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 7 of 16




 1        outfall does not occur in each month, Ardagh will sample and analyze the stormwater

 2        runoff from the first such rain event which occurs. Ardagh will provide the sample results

 3        to Soundkeeper and WAP quarterly until new treatment systems are installed.

 4               i.      For each treatment system described in the Engineering Reports

 5        (Attachments A and B) that starts operating following execution of this Consent Decree,

 6        (Phase 2) beginning immediately after it becomes operational Ardagh will conduct

 7        enhanced sampling and analysis of stormwater runoff from each treatment system outfall

 8        for parameters required in Tables 2, 3, and 6 of General Permit (turbidity, pH, oil sheen,

 9        copper, zinc, TSS, and petroleum hydrocarbons). Ardagh will collect at least one sample

10        per month from each designated location (in accordance with General Permit Condition

11        S4. General Sampling Requirements) if sufficient flow occurs. Samples required by this

12        paragraph must be collected with no less than five days between them. If a rain event

13        sufficient to cause a discharge from the outfall does not occur in each month, Ardagh will

14        sample and analyze the stormwater runoff from the first such rain event which occurs.

15        Ardagh will provide the sample results to Soundkeeper and WAP quarterly for six quarters.

16               j.      If there have been no benchmark exceedances or violations of applicable

17        effluent limits set by the General Permit at a particular outfall for six quarters, then Ardagh

18        may revert to the monitoring frequencies required by the General Permit’s Condition S4.

19        for that outfall rather than the enhanced frequency monitoring schedule described in the

20        subparagraph above.

21               k.      If the average of monthly sampling results from a treatment system

22        described in the Engineering Reports (Attachments A and B) in any quarter, for any single

23        parameter, exceed benchmarks or applicable effluent limit at an outfall during the first year


     CONSENT DECREE - 7                                                 Smith & Lowney, pllc
     C20-284 TSZ                                                         2317 East John St.
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 8 of 16




 1        of monitoring after installation and operation of the treatment system, Ardagh will conduct

 2        an assessment, in consultation with its Engineering Consulting Firm, to evaluate the

 3        treatment system’s performance trend over the prior year. The assessment’s objective will

 4        be to determine whether adjustments can be made sufficient to meet all benchmarks or

 5        applicable effluent limit. Ardagh will complete the assessment within thirteen (13) months

 6        after completion of the treatment installation and will notify Soundkeeper and WAP of the

 7        date when such assessment is completed. Within thirty (30) days of completion of the

 8        assessment, Ardagh will submit an Action Plan to Soundkeeper and WAP. The Action

 9        Plan will detail the assessment’s methods, results, and conclusions, and outlining the

10        design, reconstruction, operational, and/or maintenance improvements or adjustments to

11        the stormwater management systems and SWPPP, including BMP implementation and

12        implementation of additional stormwater treatment, expected to increase the level of

13        performance sufficiently to meet benchmarks or applicable effluent limits, as well as

14        address whether further monitoring above the General Permit requirements should be

15        conducted or revert to General Permit requirements. After review, Soundkeeper and WAP

16        may submit comments within fourteen (14) days. Ardagh will consider comments and

17        recommendations submitted and either accept them and modify the revised Action Plan or

18        justify in writing any non-acceptance. Disagreements will be subject to the Consent

19        Decree’s dispute resolution provisions. If Soundkeeper and WAP approves Ardagh’s

20        Action Plan, Ardagh will fully implement the approved adjustments to its stormwater

21        treatment system within ninety (90) days of Soundkeeper and WAP’s approval unless

22        capital expenditures are necessary. If implementation of the Action Plan requires a capital

23        expenditure, then within six months or, if the Action Plan cannot reasonably be


     CONSENT DECREE - 8                                              Smith & Lowney, pllc
     C20-284 TSZ                                                      2317 East John St.
                                                                  Seattle, Washington 98112
                                                                        (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 9 of 16




 1        implemented within such time, twelve months. After implementation of adjustments to

 2        Ardagh’s stormwater treatment system, Ardagh will conduct enhanced sampling as

 3        described in paragraph 7(h) above to collect three months of samples subject to repeating

 4        the provisions of this paragraph if the average of the three monthly sampling results for

 5        any single parameter exceed the benchmark or applicable effluent limit at an outfall.

 6        Samples required by this paragraph must be collected with no less than five days between

 7        them.

 8                l.     Ardagh will continue to monitor its discharge of fats, oils, and greases

 9        (“FOG”) to the county sewer system as required by its Wastewater Authorization.

10                m.     If the levels of FOG and/or the maximum daily discharge volume exceed

11        limits set by Ardagh’s Wastewater Authorization, Ardagh will report the exceedance to

12        King County in accordance with its Wastewater Authorization and provide the report to

13        Soundkeeper and WAP. If an exceedance of the maximum daily discharge volume is

14        attributable to water used for emergency cooling in response to a furnace’s glass leak,

15        Ardagh will indicate as much in its notice to Soundkeeper and WAP. Should the level for

16        either parameter exceed limits set by Ardagh’s Wastewater Authorization in three out of

17        four reporting periods, then Ardagh must submit to Soundkeeper and WAP an Action Plan

18        for source control or an improved treatment process for this wastewater stream within thirty

19        (30) days of the third exceedance that details actions Ardagh plans to take to address these

20        violations. An exceedance of the maximum daily volume due to a glass leak shall not be

21        counted in determining whether an Action Plan has been triggered provided that Ardagh

22        has complied with their O&M manual. Soundkeeper and WAP may submit comments

23        within fourteen (14) days.      Ardagh will consider comments and recommendations


     CONSENT DECREE - 9                                               Smith & Lowney, pllc
     C20-284 TSZ                                                       2317 East John St.
                                                                   Seattle, Washington 98112
                                                                         (206) 860-2883
           Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 10 of 16




 1        submitted and, within thirty (30) days of receipt of these comments either accept them and

 2        modify the revised Action Plan or justify in writing any non-acceptance. Disagreements

 3        will be subject to the Consent Decree’s dispute resolution provisions and the parties will

 4        use all best efforts to resolve them promptly. If Soundkeeper and WAP approve Ardagh’s

 5        Action Plan, Ardagh will fully implement the approved adjustments to its wastewater

 6        system within ninety (90) days of Soundkeeper and WAP’s approval, or if implementation

 7        of the Action Plan requires a capital expenditure, then within six months, or if the Action

 8        Plan cannot reasonably be implemented within such time, twelve months.

 9               n.      Ardagh will work with its qualified stormwater consultant to update its

10        SWPPP to reflect the additional BMPs required by this Consent Decree. Initial updates

11        will be completed no later than October 31, 2021. Ardagh will provide Soundkeeper and

12        WAP with an electronic copy of the SWPPP within thirty (30) days of the initial update

13        and any subsequent revisions during the term of this Consent Decree. Soundkeeper and

14        WAP may provide comments and/or proposed revisions to the revised SWPPP within thirty

15        (30) days. Ardagh will consider Soundkeeper and WAP’s comments in good faith and

16        respond in writing within thirty (30) days Ardagh will consider comments and

17        recommendations submitted and either accept them and modify the revised SWPPP or

18        justify in writing any non-acceptance.

19               o.      Ardagh must coordinate with Soundkeeper and WAP an inspection of the

20        Facility at a mutually agreeable time in approximately one year and annually thereafter for

21        the duration of the Consent Decree.

22               p.      Ardagh will be subject to a stipulated payment in lieu of penalty of $5,580

23        for each month in which a parameter exceeds the effluent limits for discharges to impaired


     CONSENT DECREE - 10                                             Smith & Lowney, pllc
     C20-284 TSZ                                                      2317 East John St.
                                                                  Seattle, Washington 98112
                                                                        (206) 860-2883
             Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 11 of 16




 1          waters set in Table 6 of the General Permit after entry of this Consent Decree. Ardagh will

 2          make any stipulated payments in lieu of penalty to Seattle Parks Foundation at the address

 3          provided in paragraph 8 below not later than thirty (30) days after becoming aware of such

 4          effluent limitation violation, with a cover letter explaining the payment, with a copy of the

 5          letter and check provided to WAP and Soundkeeper.

 6                 q.      Not later than thirty (30) days after the entry of this Consent Decree by this

 7          Court, Ardagh will pay $19,000 (NINETEEN THOUSAND DOLLARS) to cover the costs

 8          Soundkeeper’s reasonable attorney and expert fees for monitoring of compliance with this

 9          consent decree. Payment will be made by check payable and mailed to Smith & Lowney,

10          PLLC, 2317 East John St., Seattle, WA 98112, attn: Richard Smith. These funds will be

11          kept in Smith and Lowney’s trust account and any funds not spent will be returned to

12          Ardagh at the termination of the consent decree with an accounting of the costs and fees

13          incurred for monitoring compliance with this Consent Decree.

14          8.     Not later than thirty (30) days after the entry of this Consent Decree by this Court,

15   Ardagh will pay $400,000 (FOUR HUNDRED THOUSAND DOLLARS) to Seattle Parks

16   Foundation for the Gateway Park Project, as described in Attachment C to this Consent Decree.

17   The check will be made to the order of Seattle Parks Foundation and delivered to: Seattle Parks

18   Foundation, Michelle Benetua, 105 South Main Street #235, Seattle WA 98104. Payment will

19   include the following reference in a cover letter or on the check: “Consent Decree, Soundkeeper

20   et al. v. Ardagh, Case No. 2:17-cv-00284-TSZ.” A copy of the check and cover letter, if any, will

21   be sent simultaneously to Soundkeeper, WAP, and their counsel.

22          9.     Within thirty (30) days of entry of this Consent Decree by the Court, Ardagh will

23   pay $195,000 (ONE HUNDRED AND NINETY-FIVE THOUSAND DOLLARS) dollars to cover


     CONSENT DECREE - 11                                                Smith & Lowney, pllc
     C20-284 TSZ                                                         2317 East John St.
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
             Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 12 of 16




 1   Soundkeeper and WAP’s litigation fees, expenses, and costs (including reasonable attorney and

 2   expert witness fees) by check payable and mailed to Smith & Lowney, PLLC, 2317 East John St.,

 3   Seattle, WA 98112, attn: Richard Smith.        Ardagh’s payment will be in full and complete

 4   satisfaction of any claims Soundkeeper and/or WAP has or may have, either legal or equitable,

 5   and of any kind or nature whatsoever, for fees, expenses, and costs incurred in the Litigation.

 6          10.     A force majeure event is any event outside the reasonable control of Ardagh that

 7   causes a delay in performing tasks required by this decree that cannot be cured by due diligence.

 8   Delay in performance of a task required by this decree caused by a force majeure event is not a

 9   failure to comply with the terms of this decree, provided that Ardagh timely notifies Soundkeeper

10   and WAP of the event as required by this paragraph; the steps that Ardagh will take to perform the

11   task; the projected time that will be needed to complete the task; and the measures that have been

12   taken or will be taken to prevent or minimize any impacts to stormwater quality resulting from

13   delay in completing the task. Ardagh will notify Soundkeeper and WAP of the occurrence of a

14   force majeure event as soon as reasonably possible but, in any case, no later than fifteen (15) days

15   after Ardagh becomes aware of the event. In such event, the time for performance of the task will

16   be extended for a reasonable period of time following the force majeure event.

17          By way of example and not limitation, force majeure events include:

18                  a.      Acts of God, war, insurrection, or civil disturbance;

19                  b.      Earthquakes, landslides, fire, floods;

20                  c.      Actions or inactions of third parties over which defendant has no control;

21                  d.      Unusually adverse weather conditions;

22                  e.      Restraint by court order or order of public authority;

23                  f.      Strikes;


     CONSENT DECREE - 12                                                 Smith & Lowney, pllc
     C20-284 TSZ                                                          2317 East John St.
                                                                      Seattle, Washington 98112
                                                                            (206) 860-2883
             Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 13 of 16




 1                  g.      Any permit or other approval sought by Ardagh from a government

 2                          authority to implement any of the actions required by this Consent Decree

 3                          where such approval is not granted or is delayed, and where Ardagh has

 4                          timely and in good faith sought the permit or approval; and

 5                  h.      Litigation, arbitration, or mediation that causes delay.

 6          11.     This Court retains jurisdiction over this matter. While this Consent Decree remains

 7   in force, this case may be reopened without filing fee so that the parties may apply to the Court for

 8   any further order that may be necessary to enforce compliance with this decree or to resolve any

 9   dispute regarding the terms or conditions of this Consent Decree. In the event of a dispute

10   regarding implementation of, or compliance with, this Consent Decree, the parties must first

11   attempt to resolve the dispute by meeting to discuss the dispute and any suggested measures for

12   resolving the dispute. Such a meeting should be held as soon as practical, but must be held within

13   thirty (30) days after notice of a request for such a meeting to the other party and its counsel of

14   record. If no resolution is reached at that meeting or within thirty (30) days of the notice, either

15   party may file a motion with this Court to resolve the dispute, with the dispute to be decided based

16   upon the requirements of the General Permit and the Clean Water Act. The provisions of section

17   505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), regarding awards of costs of litigation

18   (including reasonable attorney and expert witness fees) to any prevailing or substantially

19   prevailing party, will apply to any proceedings seeking to enforce the terms and conditions of this

20   Consent Decree.

21          12.     The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent judgment

22   can be entered in a Clean Water Act suit in which the United States is not a party prior to forty-

23   five (45) days following the receipt of a copy of the proposed consent judgment by the U.S.


     CONSENT DECREE - 13                                                 Smith & Lowney, pllc
     C20-284 TSZ                                                          2317 East John St.
                                                                      Seattle, Washington 98112
                                                                            (206) 860-2883
              Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 14 of 16




 1   Attorney General and the Administrator of the U.S. EPA. After the filing of this proposed

 2   Consent Decree by the parties, Soundkeeper and WAP served copies of it upon the

 3   Administration of the U.S. EPA and the Attorney General, with a copy to Ardagh. The United

 4   State has reviewed the consent degree and the Court has been notified that there is no objection to

 5   the filing of this Consent Degree.

 6
            13.     This Consent Decree will take effect upon entry by this Court. It terminates three
 7
     years after that date, or upon completion of all obligations imposed by this Consent Decree,
 8
     whichever is later.
 9
            14.     Both parties have participated in drafting this Consent Decree.
10
            15.     This Consent Decree may be modified only upon the approval of the Court.
11
            16.     Notifications required by this Consent Decree must be in writing by email. For a
12
     notice or other communication regarding this decree to be valid, it must be delivered to the email
13
     addresses listed below or to any other address designated by the receiving party in a notice in
14
     accordance with this paragraph 16.
15

16

17
             Puget Soundkeeper Alliance
18           Attn: Katelyn Kinn
             Email: katelyn@pugetsoundkeeper.org
19
             Waste Action Project
20           Attn: Greg Wingard
             Email: gwingard@earthlink.net
21
             Notifications or copies required by this Consent Decree to be made to Defendant shall be
22           delivered electronically to:

23


     CONSENT DECREE - 14                                                 Smith & Lowney, pllc
     C20-284 TSZ                                                          2317 East John St.
                                                                      Seattle, Washington 98112
                                                                            (206) 860-2883
             Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 15 of 16




 1          Ardagh Glass Inc.
            Attn: Joshua Markus
 2          Email: joshua.markus@ardaghgroup.com

 3          Ardagh Glass Inc.
            Attn: Richard Tomicek
 4          Email: richard.tomicek@ardaghgroup.com

 5          Nossaman LLP
            Attn: Svend Brandt-Erichsen
 6          Email: sbrandterichsen@nossaman.com

 7          A notice or other communication regarding this Consent Decree will be effective when

 8   received unless the notice or other communication is received after 5:00 p.m. on a business day,

 9   or on a day that is not a business day, then the notice will be deemed received at 9:00 a.m. on the

10   next business day.

11

12          DATED this 10th day of September, 2021.
13

14
                                                            A
                                                         HON. THOMAS S. ZILLY
                                                         UNITED STATES DISTRICT JUDGE
15

16   Presented by:
     SMITH & LOWNEY, PLLC
17
     By: s/Richard A. Smith
18   Richard A. Smith, WSBA #21788
     s/Meredith A. Crafton
19   Meredith A. Crafton, WSBA #46558
     Attorneys for Plaintiffs
20   2317 E. John St., Seattle, WA 98112
     Tel: (206) 860-2883
21   Fax: (206) 860-4187
     richard@smithandlowney.com
22   meredith@smithandlowney.com
     Attorneys for Plaintiffs
23


     CONSENT DECREE - 15                                                Smith & Lowney, pllc
     C20-284 TSZ                                                         2317 East John St.
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
            Case 2:20-cv-00284-TSZ Document 28 Filed 09/10/21 Page 16 of 16




 1   NOSSAMAN LLP

 2   By: s/Svend Brandt-Erichsen
     Svend Brandt-Erichsen, WSBA No. 23923
     719 Second Avenue, Suite 1200
 3   Seattle, WA 98104
     Tel: (206) 395-7630
 4   sbrandterichsen@nossaman.com
     Attorneys for Defendant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     CONSENT DECREE - 16                                  Smith & Lowney, pllc
     C20-284 TSZ                                           2317 East John St.
                                                       Seattle, Washington 98112
                                                             (206) 860-2883
